Citation Nr: 9902590	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to an increased rating for benign prostatic 
hypertrophy, currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1944 to June 
1946, from July 1950 to June 1951 and from March 1952 through 
the end of April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 10 percent for benign prostatic 
hypertrophy, and from the June 1995 decision which denied 
service connection for arthritis involving multiple joints.  
The appeal also arises from the April 1996 rating decision 
which denied entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability.  

By a rating action in March 1996 the RO increased the 
evaluation of benign prostatic hypertrophy to 20 percent. 

It is noted also that the veteran initially filed a notice of 
disagreement with the RO's April 1994 rating decision denying 
entitlement to increased ratings for his heart and stomach 
disorders and hearing loss disability.  However, following 
the issuance of a statement of the case addressing those 
issues in June 1995, the veteran advised the RO that he did 
not wish to continue his appeal of the issues.  

A hearing was held on June 15, 1998, in Winston-Salem, North 
Carolina, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that he is 
entitled to service connection for arthritis.  The veteran 
maintains essentially that his current arthritis affecting 
the cervical and lumbar spine segments, both knees and both 
ankles, had its onset during active service.  He also has 
indicated his belief that symptoms referable to the elbow and 
shoulder should be attributable to arthritis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims folders.  Based on our review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports 
service connection for arthritis of the cervical and lumbar 
spine segments and knees and ankles.  The veteran has not 
presented a plausible claim for service connection for 
arthritis of the elbow or shoulder.  Consideration of the 
issues of increased rating for benign prostatic hypertrophy 
and entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
deferred pending further development on remand.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for arthritis of 
multiple joints including the cervical and lumbar spine 
segments, knees and ankles has been developed.

2.  Arthritis affecting the cervical and lumbar spine 
segments was manifest to a degree of 10 percent within the 
year following the veteran's separation from service; the 
subsequently found arthritic involvement of the knees and 
ankles is a continuation of the generalized arthritic process 
initially manifested by involvement of the spine.

3.  The record is devoid of medical evidence of arthritis 
affecting either elbow or shoulder.  

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has arthritis of either elbow or shoulder. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for arthritis of the elbow or shoulder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  Arthritis, currently involving the cervical and lumbar 
spine segments, knees and ankles, is presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 1991); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to arthritis.  When the 
veteran was seen in July 1967 for complaint of pain in the 
lumbar area of the back, x-rays of the lumbosacral spine were 
negative and the diagnosis was lumbosacral strain.  In August 
1979 he was treated for back pain in the lumbar and right 
paravertebral region with a small amount of radiation to the 
left.  The impression at that time was muscle strain.  No 
chronic spine disorder was diagnosed during service.  On the 
medical history portion of his physical examination at 
retirement the veteran indicated a history of painful or 
trick shoulder or elbow.  No current complaints, or 
abnormalities related to the upper or lower extremities or 
spine were recorded on clinical evaluation.

The veteran received medical treatment at service department 
facilities following his separation from active duty.  
Clinical records reflecting that treatment indicate that when 
he was seen on April 9, 1972, for low back pain the 
impression was lumbosacral strain.  Also included in those 
records is a hand written document bearing the same date, 
April 9, 1972, and the notation Abstract of Card in X-ray 
File.  With regard to the lumbar spine it was noted that 
there was some loss of disc interspace distance at the L2-3 
level with secondary osteoarthritic lipping and slight 
posterior subluxation of L2 on L3.  There was some unusual 
configuration to the posterior process of S1.  This was not 
associated with sclerosis and was considered to represent a 
developmental anomaly secondary to hyperplasia of the 
posterior process of L5.  The impression was early 
degenerative disc disease; developmental anomaly of L5-S1 as 
described.  The handwritten notations were continued to a 
second page which indicated an impression of (1) Mild 
degenerative changes of the cervical spine, (2) encroachment 
upon the left neural foramina of C3, C4.  

Clinical records dated in November 1975 indicate the veteran 
complained that his left knee and right elbow hurt when the 
weather changed.  X-rays of the knee were negative at that 
time.  The report of an orthopedic consultation conducted in 
August 1976 stated the veteran had much patella crepitus.  X-
rays of both knees revealed minimal degenerative changes 
bilaterally.  The impression was early degenerative arthritis 
probably secondary to chondromalacia.  

Of record are clinical records, both private, and service 
department, dated in August 1976 to May 1998 which reflect 
ongoing treatment for worsening arthritis affecting the 
lumbar spine and particularly the cervical spine and knees.  
The veteran's treatment included bilateral total knee 
arthroplasty.  In May 1995 an assessment of generalized 
arthritis was noted.  In May 1996 the assessment included 
early arthritis of the right ankle.  Probable early 
degenerative arthritis of the left ankle was noted beginning 
in 1997.  A private medical record dated in November 1997 
noted subjective reports of severe arthritis in the knees and 
ankles.  Beginning in 1994 the veteran also complained of 
shoulder pain, noted first on the left side, and bilaterally 
in 1996.  The diagnosis was bursitis of the left shoulder in 
August and November 1996, and bursitis of both shoulders in 
1997.

On the occasion of the veteran's February 1996 personal 
hearing at the RO his representative argued that the 
veteran's current back disorder was related to symptoms 
referable to the lumbosacral spine during service.  The 
veteran also indicated he had had symptoms referable to the 
neck and shoulders which reflected the onset of arthritis 
during service.  

When the veteran testified at his June 1998 hearing before 
the Board he reported intermittent joint pain during service, 
and indicated his belief that pain in the back and elbow, 
which he experienced during service, was caused by arthritis, 
although it was not noted as such in the medical record.  He 
expressed the view, which he attributed to the arthritis 
association that bursitis was another name for arthritis.  
The veteran stated that his earliest diagnosis of arthritis 
was in 1975 or 1976.  Reportedly a doctor had told him that 
the aspirin which he took for his heart condition may have 
masked the symptoms of arthritis.  His representative argued 
that during service the veteran had symptoms referable to the 
back and knees, and reported bursitis of the elbows which 
reflected the onset of arthritis at that time.

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a chronic condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include arthritis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellants 
service connection claim is not well grounded with regard to 
arthritis of the elbows and shoulders.  To sustain a well 
grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet.App. 19 (1993).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).  

With regard to the veteran's claims that he incurred 
arthritis of the elbow and shoulder during service, the Board 
notes the record reveals no medical diagnosis of arthritis 
affecting either elbow or shoulder joint at any time during 
or subsequent to service.  Inasmuch as the veteran is not 
qualified to provide the necessary evidence of a current 
diagnosis of arthritis of the elbow or shoulder, he has 
failed to present the first element of a well grounded claim 
in this regard.  In conclusion the Board finds that in the 
absence of the requisite supporting medical evidence, the 
veteran's claim for service connection for arthritis of the 
elbows or shoulders, is not plausible and must be denied as 
not well-grounded. 

The Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, the claim is plausible, with regard to the cervical 
and lumbar spine segments.  Additionally, there is no 
indication that there are unobtained records which are 
available and which would aid a decision in this case.  
Accordingly, we conclude that the record is complete and that 
there is no further duty to assist the veteran in developing 
the claim, as mandated by 38 U.S.C.A. § 5107(a).  

The record reveals no medical evidence of arthritis affecting 
the cervical and lumbar spine segments during service.  
However, the hand written document bearing the date April 9, 
1972, and entitled Abstract of Card in X-ray File, 
reflects x-ray evidence of degenerative arthritis of the 
cervical and lumbar spine segments within one year of the 
veteran's separation from service, and therefore during the 
presumptive period.  

Nevertheless the inquiry does not end at this point.  
Arthritis which is first noted during the presumptive period 
must be manifest to a compensable degree, meaning ratable at 
10 percent.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rating is as follows:  A 10 percent evaluation is 
provided where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; a 20 
percent evaluation is provided where there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Code 5003.
 
For the purpose of rating disability from arthritis, multiple 
involvements of the cervical vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions. 
38 C.F.R. § 4.45.

Given the x-ray evidence of arthritis involving multiple 
vertebrae of the cervical and lumbar vertebrae, two minor 
joint groups, within one year of separation from active 
service, the criteria for a 10 percent evaluation are found 
to have been present during the presumptive period.  Thus, 
resolving doubt in the veteran's favor as required under 
38 U.S.C.A. § 5107, service connection is warranted on a 
presumptive basis for arthritis of the cervical and lumbar 
spine segments.  With regard to the knees and ankles, the 
evidence reflects that arthritis was not diagnosed in these 
joints either during service or within the one year 
presumptive period after service.  Nevertheless, the veteran 
has been diagnosed as having degenerative arthritis.  As such 
the arthritis of the knees and ankles is part of the 
degenerative disease process first manifested within the one 
year post-service period.  Accordingly, service connection 
for the arthritic involvement of the knees and ankles is 
warranted on the grounds that it is part of the disease 
process which has already been granted service connection 
above.



ORDER

Service connection is granted for arthritis of multiple 
joints with current involvement of the knees, ankles and 
cervical and lumbar spine segments. 

The claim for service connection for arthritis of the elbows 
and shoulders is denied as not well-grounded.  


REMAND

With regard to the evaluation of benign prostatic 
hypertrophy, the Board notes that when the veteran testified 
at his June 1998 hearing, he indicated that his disorder 
resulted in the need to wear absorbent materials which 
required changing three to four times each day, a marked 
increase in the degree of leakage problems reported when he 
was seen by his private doctor three months earlier.  The 
veteran indicated that after undergoing transurethral 
resection of the prostate (TURP) he initially experienced an 
improvement in leakage difficulty which subsequently 
deteriorated.  It is noted that the veteran has never had a 
VA examination with regard to this service-connected 
disability.  In view of the foregoing, the Board finds that 
further medical evaluation is warranted to ensure a fully 
informed determination on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
both VA and private who have treated or 
evaluated him for symptoms related to 
benign prostatic hypertrophy since May 
1998.  After obtaining the necessary 
releases, the RO should request copies of 
any previously unobtained treatment 
records for association with the claims 
folder.  

2.  Following the completion of the above 
requested development, the veteran should 
be scheduled for a VA examination to 
assess the nature and extent of 
disability related to benign prostatic 
hypertrophy.  All clinical findings 
should be clearly set forth in the 
examination report.  Additionally, the 
examiner should state whether the 
findings are consistent with the need to 
wear absorbent garments, changed three to 
four times daily.  

3. Thereafter, the RO should review the 
veterans claims for increased rating for 
benign prostatic hypertrophy and a total 
rating based upon individual 
unemployability due to service-connected 
disability, on the basis of all evidence 
of record and all applicable law and 
regulations.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Boards 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998). 
- 2 -
